Citation Nr: 1203173	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder, claimed as posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel






INTRODUCTION

The Veteran had active service from December 1972 to December 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected anxiety disorder is worse than initially rated and that this decline warrants a higher disability evaluation.  The RO granted service connection for anxiety disorder, claimed as posttraumatic stress disorder, in a rating decision dated April 2007.  The RO evaluated the Veteran's psychiatric disability as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413, effective June 16, 2005.  The Veteran was notified of this decision, provided his appellate rights, and perfected this appeal.

The Veteran was afforded VA examinations in connection with this claim in April 2007 and March 2010.  Both examiners noted that the Veteran had several psychiatric symptoms and diagnoses, including schizoaffective disorder, among others.  According to the April 2007 examiner, the Veteran's schizoaffective disorder was "much less likely than not" related to the Veteran's period of active service and/or his service-connected anxiety disorder.  The examiner further noted that the schizoaffective disorder appeared to begin in 1985.  The examiner described the Veteran's anxiety disorder symptoms, claimed as posttraumatic stress disorder, as "mild," and attributed other psychiatric symptoms to his nonservice-connected schizoaffective disorder.

The March 2010 examiner expressed the opinion that the Veteran's psychiatric impairment was mainly due to chronic schizoaffective disorder, but also appeared to acknowledge that the Veteran's anxiety is "mostly" a consequence of the symptoms of his schizoaffective disorder.  In the summary portion of the examination report, the examiner also noted that there was an increase in the Veteran's psychosocial impairment due to the chronic schizoaffective disorder, but that the Veteran's service-connected anxiety disorder appeared unchanged from the prior VA psychiatric examination.       

Based on these examination reports, it is unclear from the record which psychiatric symptoms are related to the Veteran's service-connected anxiety disorder and which symptoms are related to his nonservice-connected psychiatric disorders, to include schizoaffective disorder.  In addition, the Veteran's representative requested a new VA examination to determine (1) whether the service-connected and nonservice-connected psychiatric symptoms could be distinguished; and (2) whether the Veteran's service-connected anxiety disorder aggravated his schizoaffective disorder.  Accordingly, a new VA examination is required to address these issues.  

The March 2010 VA examiner noted that the Veteran received civil service disability payments from the United States Postal Service as a result of a psychiatric disorder.  To date, these records have not been requested and must be associated with the claims file.  The examiner also observed that the Veteran had several psychiatric hospitalizations in Michigan, Wisconsin, and Virginia.  On remand, therefore, the Veteran must be contacted and asked to identify the approximate dates and locations of his inpatient psychiatric hospitalizations.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his initial increased rating claim for anxiety disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The Veteran must also be contacted and asked to provide specific information about the inpatient psychiatric hospitalizations in Michigan, Wisconsin, and Virginia, including the approximate dates, locations, and circumstances surrounding these hospitalizations.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from June 2010, including any and all inpatient hospitalization records pertaining to the Veteran since discharge from service that are not already of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the United States Postal Service and obtain a complete copy of any adjudication and the records underlying the adjudication for civil service disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the Veteran must be afforded the appropriate VA psychiatric examination to determine the current severity of his service-connected anxiety disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to anxiety disorder: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to  complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal person hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The examiner must express an opinion as to whether the Veteran's schizoaffective disorder is aggravated by his service-connected anxiety disorder.  The examiner must attempt to distinguish the psychiatric symptoms related to the Veteran's service-connected anxiety disorder from the nonservice-connected psychiatric disorder(s).  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain employment due only to his service-connected anxiety disorder.  The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


